     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 1 of 8




1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6     JOHN VERNON FIELDS,                               Case No. 3:16-cv-00298-MMD-CLB
7                                       Petitioner,                    ORDER
             v.
8
9     RENEE BAKER, et al.,
10                                  Respondents.
11

12   I.     SUMMARY
13          Petitioner John Fields has moved for emergency release from custody pending a
14   decision on the merits of his petition for writ of habeas corpus, citing his risk of infection
15   by the coronavirus disease (“COVID-19”). (ECF No. 52 (“Motion”).) Respondents
16   opposed the Motion and Fields replied. (ECF Nos. 55, 57.) For the reasons discussed
17   below, the Court denies the Motion.
18   II.    BACKGROUND
19          Fields is currently incarcerated at High Desert State Prison (“HDSP”) (ECF No. 52
20   at 22), serving a life sentence without the possibility of parole for first-degree murder.
21   (ECF No. 23-21). Fields’ amended petition for a writ of habeas corpus is ripe for review. 1
22   III.   DISCUSSION
23          Fields seeks release pending a decision on the merits of his petition, citing the
24   COVID-19 pandemic. (ECF No. 52.) Respondents counter that this Court lacks authority
25   to grant such relief. (ECF No. 55 at 3–5 (citing Fed. R. App. P. 23 (governing the transfer
26   of custody pursuant to an application by a custodian while a federal habeas petition is
27          1The
               reply brief was filed on August 26, 2019. (ECF No. 45.) The Court will resolve
28   the amended petition in the normal course.
     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 2 of 8



1    pending and the release of a prisoner when a federal habeas decision is under review)).)

2    Specifically, Respondents argue that Fields’ Motion relates to his conditions of

3    confinement and would have been more appropriately brought pursuant to 42 U.S.C. §

4    1983, rather than in his federal habeas action, which is limited to challenging a petitioner’s

5    duration or legality of confinement. (Id. at 3–4 (citing Preiser v. Rodriguez, 411 U.S. 475,

6    500 (1973)).)

7           Respondents are correct that Federal Rule of Appellate Procedure 23 “does not

8    appear to contemplate release on bail pending an initial decision in district court.” In re

9    Roe (“Roe”), 257 F.3d 1077, 1080 n.2 (9th Cir. 2001). As such, there are no federal rules

10   or statutes addressing this Court’s authority to grant release pending a decision on the

11   merits of a federal habeas petition. Further, the Ninth Circuit has specifically not resolved

12   the issue of “whether a district court has the authority to grant bail pending a decision on

13   a 28 U.S.C. § 2254 habeas corpus petition.” Id. at 1079–80.

14          However, the Ninth Circuit has noted that “some modern authorities appear to

15   favor recognizing a federal court’s power to grant bail pending a decision on a habeas

16   corpus petition.” Id. at 1080; see also Hall v. San Francisco Superior Ct., 2010 WL 890044

17   (N.D. Cal. 2010) (noting “that all of the other circuit courts that have decided the issue [of

18   whether a federal district court can release a state prisoner on bail pending a decision on

19   the merits of his petition] have concluded that the district court indeed possesses such

20   authority”). Further, the Ninth Circuit has stated that “[a]ssuming, arguendo, that a district

21   court has the authority to release a state prisoner on bail pending resolution of habeas

22   proceedings in extraordinary cases,” the petitioner must “make the requisite

23   demonstration that this is an ‘extraordinary case[ ] involving special circumstances or a

24   high probability of success.’” Roe, 257 F.3d at 1080 (quoting Land v. Deeds, 878 F.2d

25   318, 318 (9th Cir. 1989) (“Bail pending a decision in a habeas case is reserved for

26   extraordinary cases involving special circumstances or a high probability of success.”));

27   see also Aronson v. May, 85 S. Ct. 3, 5 (1964) (explaining that in order to determine

28   whether a habeas petitioner can be released on bail, “it is . . . necessary to inquire


                                                   2
     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 3 of 8



1    whether, in addition to there being substantial questions presented by the appeal, there

2    is some circumstance making this application exceptional and deserving of special

3    treatment in the interests of justice”). Based on Roe, this Court assumes, for purposes of

4    the Motion, that pre-decisional release in a federal habeas action is possible in

5    extraordinary cases.

6           However, the conditions applicable to pre-decisional release in a federal habeas

7    action are muddled. As one district court recently explained, early case law “held that a

8    conjunctive standard, high probability of success and extraordinary circumstances is

9    applicable.” Malanje Phea v. C. Pfeiffer, No. 2:20-cv-00283-WBS-GGH-P, 2020 WL

10   1892427, at *2 (E.D. Cal. Apr. 16, 2020) (quoting Aronson v. May, 85 S.Ct. 3 (1964) (per

11   Justice Douglas). That court goes on to note, “[h]owever, in Lands v. Deeds, [878 F.2d

12   318, 318 (9th Cir. 1989)] the standard was stated as either high probability of success or

13   extraordinary circumstances.” Id. Here, the Court declines to determine whether the

14   conjunctive or disjunctive standard is applicable because Fields fails to meet either

15   condition—a high probability of success or special circumstances.

16              A. Likelihood of success on the merits

17          Fields argues that his remaining ground for relief, which alleges that his appellate

18   counsel performed ineffectively by filing a deficient appendix, has a high probability of

19   success. (ECF No. 52 at 2.) Fields was convicted of murder and conspiracy to commit

20   murder in connection with the death of Jaromir Palensky, and Fields’ wife, Linda Fields,

21   who was tried separately, was also convicted of murdering Palensky. (ECF No. 24-8 at

22   3–4.) At Fields’ trial, the state district court—against Fields’ objection—admitted prior

23   bad act evidence which showed that Fields and Linda had previously solicited someone

24   to murder an unrelated individual, Roy Mobert, with whom they were engaged in civil

25   litigation. (Id. at 4–5.) Specifically, Fields challenged the state district court’s admission

26   of: (1) Mobert’s lawyer’s testimony and documents authenticated by Mobert’s lawyer

27   about the Fieldses’ debt to Mobert and Mobert’s foreclosure proceedings against them;

28   and (2) a tape recording that captured a discussion between Fields, Linda, and Billy


                                                    3
     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 4 of 8



1    Wells in which Fields and Linda proposed that Wells kill Mobert and make it look like an

2    accident. (Id.)

3           Fields’ appellate counsel appealed this decision; however, counsel failed to

4    include Mobert’s lawyer’s documents and the Wells tape recording 2 in the record on

5    appeal. (Id. at 5.) The Nevada Supreme Court noted that it was Fields’ responsibility to

6    provide the necessary materials for it to review and that “[w]hile [Mobert’s lawyer’s]

7    testimony and the pretrial and trial transcripts, which include the closing arguments,

8    permit[ed it] to review the challenge to the Mobert evidence, not having the trial exhibits

9    or a transcript of the Wells tape limit[ed] its scope.” (Id.) Nonetheless, the Nevada

10   Supreme Court determined that the state district court correctly found that the Mobert

11   evidence was “relevant to motive, intent, knowledge, and identity.” (Id. at 6.) The Nevada

12   Supreme Court appears to have based this decision on its review of Mobert’s lawyer’s

13   testimony and the arguments of counsel at a Petrocelli hearing, which discussed the

14   Wells tape recording statements. (Id. at 6–7.) Moreover, the Nevada Supreme Court

15   determined that “there was sufficient proof, independent of the Mobert evidence, to

16   convict Fields of both murder and conspiracy to commit murder.” (Id. at 12–13.)

17          Fields later filed a state habeas petition alleging that his appellate counsel was

18   deficient for failing to include the missing trial exhibits in the record on appeal. (See ECF

19   No. 24-32 at 2.) The state district court denied the petition following “an evidentiary

20   hearing, where appellate counsel testified that he did not include some exhibits because

21   he did not believe they were necessary and did not include another exhibit because he

22   believed it would have been more harmful than helpful.” (Id. at 3.) The Nevada Supreme

23   Court affirmed the state district court’s denial of Fields’ state habeas petition, concluding

24   that “Fields does not explain how counsel’s decisions regarding which exhibits to include

25   in the record on appeal were objectively unreasonable” and that, even assuming his

26   ///

27   ///
            2The Nevada Supreme Court noted that the tape was played at trial, but it was not
28
     transcribed. (ECF No. 24-8 at 5.)

                                                   4
     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 5 of 8



1    appellate counsel was deficient, “Fields fails to demonstrate that the result of his appeal

2    would have been different.” (Id. at 3.)

3           In order to prevail on an ineffective-assistance-of-appellate counsel claim, Fields

4    must show that his appellate counsel acted deficiently and “a reasonable probability

5    that, but for his [appellate] counsel’s” deficiency, “he would have prevailed on his

6    appeal.” Smith v. Robbins, 528 U.S. 259, 285 (2000). Notwithstanding Fields’ appellate

7    counsel’s testimony at the postconviction evidentiary hearing, it appears that Fields’

8    appellate counsel was likely deficient in not including the entirety of the bad act evidence

9    in the record on appeal. However, it appears that the Nevada Supreme Court was also

10   likely reasonable in its determination that Fields failed to demonstrate prejudice from

11   this failure. The Nevada Supreme Court determined that it had sufficient evidence to

12   review the issue, and, importantly, independent of the bad act evidence, the court

13   determined that there was sufficient evidence to support Fields’ convictions. (ECF No.

14   24-8 at 12–13.) Therefore, it is likely that Fields will be unable to demonstrate that he

15   would have prevailed on his appeal absent his appellate counsel’s omission of the

16   evidence in the record. Id. Accordingly, Fields has not demonstrated that his federal

17   habeas petition has “a high probability of success.” Roe, 257 F.3d at 1080. 3

18             B. Special circumstances

19          Fields argues that his age—69—and his serious health issues—chronic heart

20   conditions, chronic lung conditions, and high blood pressure—put him at a high-risk of

21   suffering serious complications if he contracts COVID-19. (ECF No. 52 at 20.) Fields

22   insists that the prison population is especially likely to get infected because prisoners

23          3Fields also argues that Linda won relief on the same underlying bad-act-evidence
24   issue, and her trial was materially identical to his trial. (ECF No. 52 at 5.) However, the
     Nevada Supreme Court rejected Fields’ “suggestion that he was prejudiced per se
25   because his wife included the exhibits in her appeal and obtained relief on a similar issue,”
     noting that “Fields was charged with conspiracy to commit murder whereas his wife was
26   not.” (ECF No. 24-32 at 3.) Indeed, although the Nevada Supreme Court reversed Linda’s
     conviction, concluding that the district court abused its discretion in admitting the Mobert
27   conspiracy evidence, it appears that this decision was based, in part, on the fact that,
     unlike Fields, Linda “was not charged with conspiracy to commit murder.” (ECF No. 31-
28   28 at 12–13.)


                                                   5
     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 6 of 8



1    cannot practice social distancing, cannot sanitize their living spaces, and cannot wash

2    their hands at will. (Id. at 15.) Although the prisons in Nevada have modified their policies

3    somewhat, Fields contends that it is only a matter of time before the spread begins, and,

4    indeed, Fields notes that at least one prison staff member at HDSP has already tested

5    positive. (Id. at 17–18.) Additionally, Fields notes that there are gaps in the prisons’ new

6    policies meant to combat COVID-19 infections. For example, the screening of staff

7    members does not account for the fact that asymptomatic or pre-symptomatic staff

8    member could unwittingly spread the virus. (ECF No. 57 at 8.) Fields contends that if he

9    contracts the virus, there is no reasonable way the prison system can guarantee him

10   adequate treatment. 4 (ECF No. 52 at 22.)

11          If he were to be released, Fields explains that he could reside with: (1) his

12   longtime friends Patty and Bill Grenz in Ryndon, Nevada; (2) his sister, Mary Lou Van

13   Nurden, in Kingman, Arizona, which is only “a short two-hour-and-fifteen-minute drive

14   from High Desert”; (3) his brother, James Fields, in Oklahoma; or (4) his daughter, Kelly

15   Jo Fields, in Alabama. (Id. at 24; ECF No. 57 at 12–13.) Fields further explains that he

16   would be transported from HDSP to these locations by family or friends. (ECF No. 57 at

17   7.)

18          In response, Respondents point out that: there have been no confirmed instances

19   of inmates being diagnosed with COVID-19 at HDPS; the prison personnel who tested

20   positive was placed on immediate administrative leave; the medical staff at HDSP have

21   ensured that Fields will continue to receive medical care during COVID-19 pandemic for

22   his conditions; and Fields’ risk of exposure to COVID-19 will increase by traveling to a

23   family member’s residence. (ECF No. 55 at 6–7.) Importantly, Respondents also argue

24   that Fields has not shown that prison authorities are unable or unwilling to address

25   COVID-19 problems within the prisons. (Id. at 9.) Respondents explain that the Nevada

26   ///

27          4Fields acknowledges, however, that there is no treatment for COVID-19 so the
28   fear of inadequate treatment is not unique to those who are in custody like him. (ECF No.
     52 at 22.)

                                                   6
     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 7 of 8



1    Department of Corrections has instituted the following policies in response to COVID-

2    19:

3           limiting transfers to and from institutions, screening all individual[s] for
4           COVID-19 signs and symptoms before entry and precluding entry should
            there be any potential for concern or positive indicators present, reminding
5           inmates of the need to adopt social distancing, ensuring proper cleaning
            and sanitization of the institutions, and . . . ban[ning] in-person access to all
6           institutions state-wide to all individuals except for employees and essential
            vendors.
7

8    (ECF No. 56-1 at 3.)

9           To be sure, courts across the United States have recognized the “unprecedented

10   magnitude of the COVID-19 pandemic.” United States v. Boatwright, No. 2:19-cr-00301-

11   GMN-DJA, 2020 WL 1639855, at *5 (D. Nev. Apr. 2, 2020). “Indeed, over one million

12   people around the globe have already contracted it, and new infections throughout the

13   United States continue to rise at an exponential rate.” United States v. Suzuki, No. 2:15-

14   cr-00198-GMN-NJK, (D. Nev. Apr. 6, 2020). Accordingly, this Court agrees with Fields

15   that “[a] once-in-a-century worldwide pandemic like this” may qualify, in certain

16   situations, as an extraordinary circumstance. (ECF No. 57 at 6.)

17          However, after considering the parties’ arguments, including Fields’ age and

18   health conditions rendering him more vulnerable to COVID-19, this Court finds that

19   Fields’ concerns do not presently weigh toward release. The first positive COVID-19 test

20   in Nevada occurred on March 2, 2020. 5 While the number of COVID-19 positive tests

21   have increased in the general population of the state, there have been no confirmed

22   COVID-19 cases among inmates housed at HDSP or even in Nevada’s state prisons.

23   This Court is aware that an outbreak in Nevada’s state prisons is still possible given the

24   challenges in maintaining social distancing in confined quarters. However, as one court

25   noted, if that were to occur, “prison authorities may be able to isolate highly at-risk

26
            5See, e.g., Briana Erickson, Patient Zero in Nevada’s COVID-19 fight mending
27   after     month       in    coma,      LV      REV.      J.,    Apr.     17,     2020,
28   https://www.reviewjournal.com/local/north-las-vegas/patient-zero-in-nevadas-covid-19-
     fight-mending-after-month-in-a-coma-2008589/

                                                   7
     Case 3:16-cv-00298-MMD-CLB Document 59 Filed 04/20/20 Page 8 of 8



1    prisoners, such as [Fields], more easily than isolation or ‘social distancing’ is achieved

2    in the general population, e.g., housing in administrative segregation, partial lockdowns

3    or transfers.” Malanje Phea, 2020 WL 1892427, at *2. In fact, NDOC’s COVID-19

4    protocols provide for isolation in the event an inmate exhibits COVID-19 symptoms. 6

5    Moreover, there is currently no evidence NDOC would not be able to transport COVID-

6    19 positive inmates who need medical support to local hospitals.

7           In sum, at this time, Fields has not demonstrated “that this is an ‘extraordinary

8    case [ ] involving special circumstances.” Roe, 257 F.3d at 1080. Accordingly, the Court

9    finds Fields has not demonstrated that pre-decisional release is warranted at this time.

10    VI.      CONCLUSION

11          The Court notes that the parties made several arguments and cited to several

12   cases not discussed above. The Court has reviewed these arguments and cases and

13   determines that they do not warrant discussion as they do not affect the outcome of the

14   Motion.

15          It is therefore ordered that Petitioner’s emergency motion for release pending

16   decision due to risks of infection by COVID-19 (ECF No. 52) is denied.

17          DATED THIS 20th day of April 2020.

18
                                                MIRANDA M. DU
19                                              CHIEF UNITED STATES DISTRICT JUDGE
20

21
            6NDOC’s   COVID-19 protocols include the following:
22
            If an offender is suspected of having an illness, or if they self-report feeling
23
            ill, NDOC medical staff immediately assess the offender and place them in
24          that facility’s infirmary or medically observes them in their cell. Medical staff
            utilize the appropriate test kits, some of which are provided by the State of
25          Nevada, which are then tested by the State Epidemiologist, to determine a
            diagnosis and treatment.
26
     State of Nevada Department of Corrections, NDOC COVID-19 UPDATES,
27
     implemented       protocol    10    (last    visited   Apr. 20, 2020),
28   http://doc.nv.gov/About/Press_Release/covid19_updates/


                                                   8
